982 So. 2d 1246 (2008)
Carl V. MOORE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-4230.
District Court of Appeal of Florida, Fifth District.
May 30, 2008.
Carl V. Moore, Raiford, pro se.
Bill McCollum, Attorney General, Tallahassee, and Robin A. Compton, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Moore appeals from the summary denial of his Rule 3.850[1] motion for post-conviction relief. The trial court properly found that Moore's motion was facially insufficient because Moore failed to allege that he would have rejected the State's plea offer and insisted upon a contested violation of probation hearing and a trial on his new law violation but for his attorney's alleged ineffective assistance. However, pursuant to Spera v. State, 971 So. 2d 754 (Fla.2007), we conclude that Moore is entitled to an opportunity to file an amended motion, if he can do so in good faith.
REVERSED and REMANDED.
PLEUS, TORPY and EVANDER, JJ., concur.
NOTES
[1]  Fla. R.Crim. P. 3.850.